El Juez PeesideNíce Se. del Tobo,
emitió la opinión del tribunal.
Se trata de un caso de tercería. La parte apelante es la que obtuvo un embargo a su favor sobre bienes que el ter-cerista reclamó como suyos. El tercerista es la parte ape-lada y solicita la desestimación del recurso por dos razones: Ia., porque no se notificó el escrito, de apelación a una de las partes interesadas, y 2a., porque no se archivó en tiempo la transcripción.
El primer motivo de desestimación no existe. Exami-nados los hechos, estamos convencidos de que la parte que dejó de notificarse no tiene el carácter de interesada en el litigio. Ella fue declarada en rebeldía y, según escritura pública, se había desprendido enteramente de la propiedad de ios bienes embargados al tiempo de verificarse el embargo.
El segundo motivo está bien fundado. La sentencia ape-lada se dictó el 23 de junio de 1923. La apelación se in-terpuso el 28 del propio junio. El mismo día el apelante so-licitó de la corte que ordenara al taquígrafo que preparara la transcripción. La orden fué dictada y la transcripción preparada. El 20 de septiembre de 1923 se señaló el 3 de octubre de 1923 para la vista y discusión de la transcripción y el propio día fue aprobada por la corte, y no fue hasta el 21 de noviembre de 1923 que el apelante archivó la trans-*933cripción en la Secretaría de esta Corte Suprema, después de haberse presentado la moción del apelado solicitando la de-sestimación del recurso archivada desde noviembre 12 de 1923.
Sostiene la parte apelante que la transcripción fue ar-chivada en tiempo, o sea dentro de los treinta días que fija la ley, porque su abogado no se enteró hasta el 17 de octu-bre de 1923, por una carta que recibió del taquígrafo, de la aprobación de la transcripción en 3 de’ octubre.
El abogado de los apelantes reside en San Juan. La corte que dictó la sentencia lo fue la de Aguadilla. Se in-voca esta circunstancia. Ya hemos dicho en otra ocasión que los abogados que residiendo en un distrito asumen la responsabilidad de dirigir asuntos en otro, no tienen privi-legio alguno. Deben adoptar las medidas necesarias a fin de conocer al día el estado de sus pleitos. La, ley no exige que la aprobáción se notifique. Además, figura en los autos un escrito firmado por el propio abogado de los apelantes el 1 de octubre de 1923 en el cual manifiesta que no teniendo objeción que hacer a la transcripción de la. evidencia soli-cita que se le imparta la aprobación. La audiencia estaba señalada para el 3 de octubre. Lógicamente debió concluir que una transcripción que a su juicio lo contenía todo, sería aprobada el día tres sin dificultad alguna.
La parte apelada ejercitó en tiempo su derecho y debe serle reconocido.
Debe desestimarse el recurso.

Desestimada, la apelación.

Jueces concurrentes: Sres Asociados Wolf, Al drey, Hutchison y Franco Soto. .